Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "each vertical frame, leg frame" in line 1.  There is insufficient antecedent basis for pluralities (as suggested by “each”) of the vertical frame and leg frame.
Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are as follows:
Regarding claim 4 it appears there is some missing essential structural element that is restricting/responsible for restricting the lateral movement of the vertical frame. 

If it is the latter, applicant may consider language such as “wherein the vertical frame is capable of being moved into and out of a structure….”
Regarding claim 7, it is unclear again if the applicant is claiming a structure in combination with the step unit. If the applicant intends to claim that the step unit is connected in/positioned in etc. the space between the cabinets the combination much be clearly claimed. Otherwise it should be clearly claimed as being “capable of” such positioning. 
With respect to each of claims 4, 5 and 7 it appears the applicant has omitted essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections and rendering the claims unclear and indefinite as to what is actually being claimed.
Claim 10 recites the limitation "its folded position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claims 1 depends from claim1 and no folded or unfolded positions of the leg frame are set forth in claim 1, or any other preceding claim for that matter. 
Claim 11 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mounting guide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the bumper stop" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "its extended position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not directly named are rejected for being dependent upon a rejected and unclear claim.
Appropriate correction and clarification is required. 












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (US 341,284), as best understood in light of the above rejections. 
Sharp discloses:
1. A step unit (figures 1 & 2) comprising:
a.    a vertical (left hand A, left hand A’) frame;
b.    a plurality of linkages (r) pivotally attached (@ f) at different heights to the vertical frame by one end of each of the linkages (figure 2), to provide lateral rotation to the linkages (figures 2, & 5); and
c.    a leg frame (right hand A, right hand A’), with at least one leg (figures 1, 2), pivotally attached to the opposite end of each of the linkages (figures 1-5) whereby laterally translating the leg frame simultaneously pivots the linkages from a first, vertical position (figure 5) to at least one second, horizontal position (figure 2), position:

3.  The step unit of Claim 1 wherein each vertical frame, leg frame and linkages of the step unit are capable of being positioned on the same geometric plane in the first, vertical position (figure 2).
10. The step unit of Claim 1 wherein a latch (unnumbered hook best seen in figure 1) secures the leg frame in its folded position (hook shown in securing position in dashed lines in figure 1 holding the step unit in its folded/step ladder position).
16. The step unit of Claim 1 wherein the step unit is capable of being utilized as a staircase (figures 1 & 2).
17.  The step unit of Claim 1 wherein at least two linkages are substantially deep to be used as a step by a user (figures 2-4), each of the at least two linkages has a first step surface and a second step surface opposite to the first step surface (as explained above), and the leg frame is capable of being translated to the second, horizontal position to expose the first step surfaces to the user (figure 2) and a third, horizontal position to expose the second step surfaces to the user (figures 1, 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp as applied to claim 1 above, and further in view of Seger (US 1,479,628). Sharp does not disclose a hand rail or handle incorporated into the leg frame. 
However Seger teaches:
8. Wherein a hand rail (14) is integrated into the top of the vertical frame and is positioned above the leg frame (figure 1).
9. Wherein an operating handle (15) is an integral cut-out in the leg frame (figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the step unit of Sharp with a handrail/operating handle as taught by Seger, so as to provide a safe means of repositioning the step unit, by offering a handrail/operating handle the positions a user’s hands away from the hinging components where hands may be pinched or further hurt.




Allowable Subject Matter
Examiner notes that while not all dependent claims have been rejected with prior art, it is a direct result of the significant 112 issues above, including but not limited to the unclear relationship between the step unit and a potential structure. Depending on how the claims are clarified and amended, the claims may or may not be allowable. Should the applicant have any questions on how to clarify the claims, or how to amend over the prior art, the applicant is welcome to contact the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634